January           10,     1974



The      Honorable          Anna     Beth     Merten                                    Opinion        No.     H-     205
County       Auditor
Wailer       County                                                                     Re:        Disposition              of funds
P.    0.    Box     966                                                                            raised       by a non-profit
Hempstead,             Texas       77445                                                           corporation              in connection
                                                                                                   with      county         centennial
Dear       Ms.     Merten:                                                                         celebration


           Your      request       for    our      opinion         involves          funds     derived         from         the sale     of
a book      on the history             of Walter           County          and a Wailer            County        Centennial
Cookbook.           You     advise       that the Wailer                  County        Historical         Survey           Committee,
created          in accordance           with Article              6145.1,         V. T. C. S.,          has    been        inactive,
in other         than civic      duties,          until     this     year.         Since      1973 was         the Wailer            County
Centennial          Year,      the Committee                    decided       that it was          an opportune               time      to
write      and have         published        the history                 of Wailer       County        and also         a Walter
County       Centennial         Cookbook.


           Wailer      County        Historical            Society,           Inc.,       a non-profit             corporation,
was      formed      and it financed               the history    book and the cookbook  for the His-
torical      Survey         Committee.              After  selling   the books and paying expenses,                                          a
profit      remained.


           The question            you have             asked      is:     “Should        the profit         from      the sale         of the
above       mentioned          books       be deposited              with     the Wailer           County          Treasurer            to be
disbursed          by her      and audited              by the County              Auditor,         as     other      county       funds?        ”


           The      Texas      Non-Profit               Corporation           Act,       Article         1396-1.01,          et s.eq. ,
V. T. C. S.,   authorizes                the organization                   of such        a corporation              for    any     lawful
purpose.     (Art.  1396-Z.                01).         Among        its    general        powers,           it is    expressly          autho-
rized      “To     make      donations            for    the public          welfare          or for   charitable,    scientific,
or educational            purposes.           .    .     . ” [Art.         1396-2.02,          A(l3)].    It is  not prohibited
from       realizing        a profit       but may          not pay any dividend                    t.o its    members,              directors




                                                             p.    964
The   Honorable          Anna     Beth      Merten,          page    2 (H-205)




or officers.         (Art.     1396-Z.      24).


          It is our     opinion,         therefore,          that   the funds            of the Wailer        County
Historical         Society,      Inc.,     may      be used         or disposed          of by it for       any purpose
not forbidden          by the Non-Profit               Corporation                Act.      The     corporation      is
not subject         to the     supervision         of the County             Auditor’s            office   and may
deposit      its   funds      in any proper           depository            or none         at all.


                                                    SUMMARY


                              Neither       the county         treasurer             nor the county
                    auditor      has     any   responsibility               for     funds     of a legally
                    organized          non-profit       corporation.


                                                            Very     truly         yours,




                                                            JOHN       L.     HILL
                                                            Attorney         General          of Texas




DAVID        M.    KENDALL,              Chairman
Opinion      Committee




                                                       p.    965